DETAILED ACTION
1.	NOTE: The present application is being examined under the pre-AIA  first to invent provisions. 
2.	The amendment filed on 11/09/2021 is entered. Claims 17 and 19 have been amended and are under examination.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner and a signed copy is attached to this office action.
Terminal Disclaimer
4.	The terminal disclaimers filed on 11/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S.Patent: 9,090,691 and 10,799,565 has been reviewed and is accepted.  The terminal disclaimers have been recorded.

5.	In view of amendment to claims and submission of terminal disclaimers 11/09/2021, the rejections of record are withdrawn.
Conclusion
6.	Claims 17 and 19 are allowed and are numbered as 1-2 respectively.
Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)
.